[Cite as State ex rel. Hassen v. Maier, 2014-Ohio-3459.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE EX REL.,                                      :      JUDGES:
JOSEPH HASSEN                                       :
                                                    :      Hon. W. Scott Gwin, P.J.
        Petitioner                                  :      Hon. John W. Wise, J.
                                                    :      Hon. Craig R. Baldwin, J.
                                                    :
-vs-                                                :
                                                    :
GEORGE T. MAIER                                     :      Case No. 2014CA00109
STARK COUNTY SHERIFF                                :
                                                    :
        Respondent                                  :      OPINION



CHARACTER OF PROCEEDING:                                   Writ of Habeas Corpus




JUDGMENT:                                                  Dismissed



DATE OF JUDGMENT:                                          August 4, 2014



APPEARANCES:

For Plaintiff-Petitioner                                   For Defendant-Respondent

DONALD GALLICK                                             JOHN D. FERRERO
190 North Union Street #102                                Stark County Prosecuting Attorney
Akron, OH 44304

                                                           By: ROSS RHODES
                                                           Assistant Prosecuting Attorney
                                                           Chief of the Civil Division
                                                           110 Central Plaza South, Suite 510
                                                           Canton, OH 44702
Stark County, Case No. 2014CA00109                                                       2




Baldwin, J.

      {¶1}    Petitioner, Joseph Hassen, has filed an Original Action in Habeas Corpus

alleging unlawful detention due to excessive bail. Respondent has filed an Answer,

Return and Motion to Dismiss.

      {¶2}    Petitioner was charged with a felony violation of a protection order. While

out on bond on that charge, Petitioner was charged with a second felony violation of a

protection order. The trial court set Petitioner’s bond at 1.5 million dollars.

      {¶3}    “The principles governing habeas corpus in these matters are well

established. Under both the United States and Ohio Constitutions, ‘excessive bail shall

not be required.’ If the offense is bailable, the right to reasonable bail is an inviolable

one which may not be infringed or denied. In re Gentry (1982), 7 Ohio App.3d 143, 7

OBR 187, 454 N.E.2d 987, and Lewis v. Telb (1985), 26 Ohio App.3d 11, 26 OBR 179,

497 N.E.2d 1376. The purpose of bail is to secure the attendance of the accused at trial.

Bland v. Holden (1970), 21 Ohio St.2d 238, 50 O.O.2d 477, 257 N.E.2d 397. In Ohio,

the writ of habeas corpus protects the right to reasonable bail. In re Gentry. A person

charged with the commission of a bailable offense cannot be required to furnish bail in

an excessive or unreasonable amount. In re Lonardo (1949), 86 Ohio App. 289, 41 O.O.

313, 89 N.E.2d 502. Indeed, bail set at an unreasonable amount violates the

constitutional guarantees. Stack v. Boyle (1951), 342 U.S. 1, 72 S.Ct. 1, 96 L.Ed. 3.

Pursuant to Crim.R. 46, in determining what is reasonable bail, the court must weigh

various factors: the nature and circumstances of the offense charged, the weight of the

evidence, the accused's history of flight or failure to appear at court proceedings, his
Stark County, Case No. 2014CA00109                                                       3


ties to the community, including his family, financial resources and employment, and his

character and mental condition. After weighing these factors, the trial judge sets the

amount of bail within his sound discretion. In a habeas corpus action to contest the

reasonableness of bond, this court must determine whether the trial court abused its

discretion. Jenkins v. Billy (1989), 43 Ohio St.3d 84, 538 N.E.2d 1045; In re Gentry

(1982), 7 Ohio App.3d 143, 7 OBR 187, 454 N.E.2d 987; Lewis (1985), 26 Ohio App.3d

11, 26 OBR 179, 497 N.E.2d 1376; and In re Green (1995), 101 Ohio App.3d 726, 656

N.E.2d 705.” In re Periandri, 142 Ohio App. 3d 588, 591, 756 N.E.2d 682, 684 (8th

Dist.).

          {¶4}   “What bail is or is not reasonable is a question for the exercise of sound

discretion by the court. The decision is dependent upon all the facts and circumstances

in each individual case. Bland v. Holden (1970), 21 Ohio St.2d 238, 257 N.E.2d 397 [50

O.O.2d 477].” Petition of Gentry, 7 Ohio App. 3d 143, 145, 454 N.E.2d 987, 989-90

(1982).
Stark County, Case No. 2014CA00109                                                    4


      {¶5}   One of the factors in Crim.R. 46(C)(5) is whether the defendant is under a

protection order.   In this case, it is alleged that Petitioner has committed multiple

offenses while under a protection order. We cannot say under these circumstances that

we find the trial court abused its discretion in setting the bond in this case given the

nature of the charges, the fact that the most recent charge is alleged to have been

committed while Petitioner was out on bond, and the multiple charges for the same

offense. For this reason, the motion to dismiss is granted.


By: Baldwin, J.

Gwin, P.J. and

Wise, J. concur.